PER CURIAM:
In this claim, submitted for decision upon a written stipulation filed by the parties, claimant seeks payment of the sum of $78.75 for damages to his 1977 Chrysler Cordoba resulting when the vehicle passed through tar which had been applied to the highway by the respondent’s employees. This occurred on Fish Creek Road in Marshall County, West Virginia, a highway owned and maintained by the respondent. At that time and place, no warning signs had been posted, and the respondent’s negligence in failing to warn motorists of the substance on the highway was the proximate cause of the claimant’s damages.
Accordingly, the Court makes an award to the claimant in the amount stipulated.
Award of $78.75.